DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 7 should read “collection port, wherein”.  Appropriate correction is required.
In claim 1, line 8 should read in part “made an integral  connection”. Appropriate correction is required.
In claim 1, line 10 should read in part “the integral  connection port”. Appropriate correction is required.
	In claim 1, line 11 should read in part “ hose comprised”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2017/0298880).
In Reference to Claim 1
(See Hall, Figures 1 & 5)
Hall et al. (Hall) discloses:
	A vehicle comprising: 
a fuel tank (104) for storing fuel (108) (See Hall, Paragraph [0027]); 
a fueling port (116) for supplying the fuel tank with fuel (See Hall, Paragraph [0029]); 
a CO2 recovery device (442) configured to recover CO2 (See Hall, Paragraph [0034]); 
a CO2 collection port (114) for collecting CO2 from the CO2 recovery device (442) (See Hall, Paragraph [0030]); and 
a single openable lid configured to cover both the fueling port (116) and the CO2 collection port (114). (See Hall, Paragraph [0029] & Figure 1, 110), wherein 
the fueling port (116) and the CO2 collection port (114) are made an integral type connection port comprised of the fueling port (116) and the CO2 collection port (114) which are integrally joined (See Hall, Paragraphs [0029]-[0030]), and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2017/0298880) in view of Rothschild (US 2013/0278407).
In Reference to Claim 5
Hall discloses:
	a device that provides information to a worker performing work of filling the fuel tank and work of collecting the CO2 from the CO2 recovery device (See Hall, Paragraphs [0028] & [0033]); 
	a communication device configured to communicate with a service station for providing the fuel to be filled to the fuel tank and collecting the CO2 from the CO2 recovery device and communicating the timing of filling/emptying with the service station. (See Hall, Paragraphs [0028] & [0033]).
Hall discloses the claimed invention except:
	a display part and a control device, wherein the control device is configured to make the display part display information on a time of completion of filling the fuel tank and a time of completion of collection of CO2 from the CO2 recovery device received from the service station through the communication device.
	Rothschild discloses a vehicle fueling signaling and control system. (See Rothschild, Figure 1, Abstract). Rothschild discloses a control device for a vehicle with a display part which displays cost and filling information to a user of a vehicle. (See Rothschild, Paragraph [0022], 122, 126).


In Reference to Claim 8
Hall discloses the claimed invention except:
an onboard display part for providing a vehicle occupant with information; and a control device, wherein the control device is configured to display discount information of a fueling charge according to the amount of collection of CO2 taken out when collecting CO2 from the CO2 recovery device at a service station at the position of the service station for providing the fuel to be filled to the fuel tank of the vehicle and for collecting CO2 from the CO2 recovery device on a map displayed at the onboard display part.
	Rothschild discloses a vehicle fueling signaling and control system. (See Rothschild, Figure 1, Abstract). Rothschild discloses a control device for a vehicle with a display part which displays cost (including discounts) and filling information to a user of a vehicle. (See Rothschild, Paragraph [0022], 122, 126).
.

Allowable Subject Matter
Claims 3 and 4 are allowed.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  “the control device is further configured to make the display part display in a selectable format whether to complete both filling the fuel tank and collecting C02 from the C02 recovery device or whether to end the fueling and the C02 collection at the time when one among these has been completed when the time of completion of filling the fuel tank and the time of completion of collection of C02 from the C02 recovery device differ” in claim 6, and “the control device is further configured to make the display part display information on when filling of the fuel tank or collection of C02 from the C02 .
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “a control device, wherein the CO2 recovery device is configured to be able to recover CO2 in exhaust discharged from the internal combustion engine, and the control device is configured to control the internal combustion engine so that high temperature exhaust is discharged from the internal combustion engine when collecting CO2 from the CO2 recovery device and to heat the CO2 recovery device by introducing high temperature exhaust to the CO2 recovery device”, in claim 3 and “the control device is configured to turn over the internal combustion engine by a motor to supply air to the exhaust passage when collecting C02 from the C02 recovery device and to inject fuel from the fuel addition device to supply fuel to the oxidation catalyst, use the heat of oxidation when making the fuel oxidize on the oxidation catalyst to heat air, and introduce that air to the C02 recovery device to thereby heat the C02 recovery device” in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Hall et al. (Hall) fails to teach or fairly suggest “the fueling port and the CO2 collection port are made an integral type connection port comprised of the fueling port and the CO2 collection port which are integrally joined, and the integral type connection port is configured to enable connection of an integral type hose comprised of a filling hose connected to the fueling port and a collection hose connected to the CO2 collection port which are integrally joined”, the Office respectfully disagrees.
Applicant argues that Hall fails to teach or fairly suggest “the fueling port and the CO2 collection port are made an integral type connection port comprised of the fueling port and the CO2 collection port which are integrally joined, and the integral type connection port is configured to enable connection of an integral type hose comprised of a filling hose connected to the fueling port and a collection hose connected to the CO2 collection port which are integrally joined”. Specifically, Applicant argues that Hall fails to disclose a filling and connection hose which are “integrally joined”. However, Hall explicitly discloses “a dual nozzle-fueling/recycling pump connection”. (See Hall, Paragraph [0029]). Hall discloses a specific dual nozzle connection (emphasis added) which allows for simultaneously adding fuel and discharging CO2. Additionally, Applicant argues that the connection (114,116) of Hall shows a separated connection in Figure 1 and is thus not “integrally joined”. However, the Examiner notes that “integrally joined” does not preclude a side by side connection but merely required a single connection In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Hall discloses “the fueling port and the CO2 collection port are made an integral type connection port comprised of the fueling port and the CO2 collection port which are integrally joined, and the integral type connection port is configured to enable connection of an integral type hose comprised of a filling hose connected to the fueling port and a collection hose connected to the CO2 collection port which are integrally joined”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.